Citation Nr: 1817228	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-29 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1967 to July 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

This case was previously before the Board in March 2017, at which time it was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2017 Board remand, the Veteran was scheduled for a VA examination in June 2017.  The Veteran moved to the Philippines, and the RO attempted to reschedule the VA examination near his current address.  They informed the Veteran that VA examinations were conducted in another city in the Philippines, but that he could have his private physician complete a Disability Benefits Questionnaire (DBQ) and send it back to the RO.  

The Veteran obtained a DBQ in November 2017, but the report is barely legible and does not provide an opinion on the etiology of the Veteran's acquired psychiatric disorders.  As such, this claim must be remanded to afford the Veteran another opportunity for a VA examination.  

The Veteran is advised however that when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he has the right to submit additional evidence, to include an addendum medical opinion addressing the etiology of his psychiatric disorder(s), and argument to help substantiate his claim.

2.  In any event, to the extent possible, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  If an examination cannot be accomplished, the record should reflect such.  Otherwise, for all diagnosed psychiatric disorders, the examiner is asked to opine on the following questions:

a.  Is it at least as likely as not (50 percent or more) that the Veteran's acquired psychiatric disorder is related to active duty service?  

b.  What is the significance, if any, of the fact that the evidence of record indicates the Veteran experienced an increase in frequency and intensity of his gastrointestinal tract symptoms, visited the dispensary with complaints of nervousness, and had his basic training disrupted because of his psychophysiological difficulties?  

c.  Does the previously discussed evidence in question b provide corroboration of the Veteran's account of his in-service stressors? 

A complete rationale must be provided for all opinions expressed.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




